Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7 and 9-10 are currently pending in the present application. 
Claims 1, 8 and 11 have been canceled by the applicant; claims 2, 9, and 10 are currently amended; and claims 3-7 are original.
Response to Amendment
The amendment dated 24 August 2022 has been entered into the record.
Allowable Subject Matter
Claims 2-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, the prior art of record does not explicitly disclose that the first substrate further comprises a common electrode located above the third organic insulating layer and a metal line located between the second organic insulating layer and the third organic insulating layer and electrically connected to the photoelectric conversion element, in combination with the remaining claim limitations.
Regarding claims 3-7, because they depend upon claim 2, they are likewise allowed.
Regarding independent claim 9, the prior art of record does not explicitly disclose that the second substrate comprises an insulating layer; an overcoat layer located closer to the first substrate than the insulating layer; and a light-shielding layer located between the insulating layer and the overcoat layer, and the photoelectric conversion element located directly below the light-shielding layer, in combination with the remaining claim limitations.
Regarding independent claim 10, the prior art of record does not explicitly disclose an integrated circuit, wherein the first substrate further comprises: a first wiring line connected to the first switching element; a second wiring line connected to the second switching element; a first driving circuit connected to the first wiring line; and a second driving circuit connected to the second wiring line, where the integrated circuit is connected to each of the first driving circuit and the second driving circuit, in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871